DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites a locator bar containing no sensors. The original disclosure fails to provide support for such a feature. Note that the mere absence of a positive recitation is not a basis for an exclusion. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a maximum distance between the outside of the locator bar and the outside of the sensing bar is about 42 mm. It is unclear what range of values is considered to be “about” 42 mm. While the specifications provide some examples (with values ranging from 38 mm to 46 mm), it does not give a definitive value of what it must range between. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Causevic et al. (US 2010/0041962) in view of Shahaf et al. (US 2012/0296569), and further in view of Fadem (US 2012/0071781).
	As to claim 1, Causevic teaches a headset (Fig. 2A-C) comprising: a front portion (band portion 30 of the headset 14 generally on the forehead of the user, Fig. 2B; para [0032]) comprising a first end (first end of band portion near the first side portion 31, para [0032]; Fig. 2B, 4), a second end (second end of band portion near the second side portion 31, para [0032]; Fig. 2B, 4), a sensing bar (sensing bar defined as the part of the headset which includes the upper forehead bar containing the material around sensor 68, the right temple sensor 64 and 
	However, Shahaf teaches a first electrical sensor positioned to contact the forehead of the user at about position AF3; and second electrical sensor positioned to contact the forehead of the user at about position AF4 (para [U12BJ, [U403]). Accordingly, it would have been obvious to one of ordinary skill in the art that Causevic would have modified by the teachings of Shahaf as claimed because a measurement of certain synapse biopotentials captured by electrodes is beneficial to understanding and assessing the brains activity at certain locations.
	The above combination does not teach that the max distance between the outside of the locator bar and the outside of the sensing bar is about 42 mm. However, the disclosure does not provide any support for the criticality of this distance, and it is noted that one of ordinary skill in the art would recognize that there must be some inherent sizing requirements such that it fits on the head of the user. Moreoever, Causevic teaches an alternative embodiment without a locator bar (Fig. 7). Fadem teaches a headset with electrodes (Abstract) in which an additional element at the center of the headset device includes what can be considered an “location bar” attachment. It would have been obvious to modify the above combination further with the alternative embodiment with Causevic and then with the location bar of Fadem to allow for a device which easily aids in the proper positioning of the device on the head of the user, and thereby increase the ease of use. In addition, while the combination 


    PNG
    media_image1.png
    1228
    949
    media_image1.png
    Greyscale

As to claim 2, Causevic further teaches and wherein at least one of the first side portion and the second side portion further comprise a protrusion (protrusions 62 and 76, Fig. 4), the protrusion comprising a third electrical sensorpositioned to contact the user at about position M2 or Ml (third electrode on the protrusions 62 and 76 that have electrodes 50, para [0044]; third electrodes placed on the mastoids which are the positions of Ml and M2, para [0044]); the 
As to Claim 3, Causevic teaches further comprising a processor equipped with an electronics for selecting and detecting a difference in voltage between (i) AF3 and AF4, and (ii) AF4 and M2 or AF3 and Ml (processor and electronics base unit 12 are capable of selecting and detecting a difference in voltage between AF3 and AF4, para [0027]-[0028], [0059]).
As to Claim 4, Causevic further teaches wherein the first side portion and the second side portion are shaped and positioned to contact the skin over the temporal bone of the user (first and second side portions are located over the temporal bone with sensors placed on the skin of the user, para [0032], [0044]; Fig. 2A-C).
As to Claim 5, the above combination do not specifically teach wherein the headset is shaped to permit the user to wear the headset and eyeglasses simultaneously. However, it is obvious to one of ordinary skill in the art that the headset could be shaped to permit the user to wear the headset with glasses to allow the device to be used by those who require the use of corrective glasses as the prior art do not obstruct the eyes.
As to claims 6 and 7, Causevic teaches the maximum distance between the inside edge of the locator bar and the inside edge of the sensing bar is generally within the recited ranges (Fig. 4). Although Causevic does not necessarily recite the exact dimensions, the fact that the device is to be worn on a human head inherently limits the potential range of values and obtaining the exact values would merely be optimization within the prior art conditions.

As to Claim 10, Causevic teaches wherein at least one of the first electrode, the second electrode, and the third electrode comprise a dry electrode (electrodes 50 used in the first, second and third electrodes are composed of any appropriate electrically conductive material, such as, for example, copper, silver, gold and tin which are inherently dry electrode matorial, para [0043]).
As to Claim 12, Causevic further teaches wherein at least one of the first electrical sensor, the second electrical sensor, and the third electrical sensor comprise a silver electrode (electrodes 50 used in the first, second and third electrodes are composed of silver, para [0043]).
As to claim 15, Causevic does not explicitly teach that at least one of the first, second, and third electrical sensor is ½ inch or greater in at least one dimension. However, going by the typical size of a human head as well as the general layout of the sensors shown in Fig. 4, even if the drawing is not to scale, it would have been obvious, if not inherent, that one of ordinary skill in the art would make at least one of the dimensions of one of the electrical sensor iss ½ inch or greater as it would be obvious to try and achievable within routine experimentation.

Claims 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Causevic et al. (US 2010/0041962) in view of Shahaf et al. (US 2012/0296569) and Fadem (US 2012/0071781), and further in view of Gevins et al. (USP #5,038,782).

As to Claim 13, the above combination does not specifically teach wherein at least one of the first electrical sensor, the second electrical sensor, and the third electrical sensor comprise a silver fabric electrode. However, Gevins teaches a headset (Fig. 1) wherein the electrodes a silver fabric electrode (headset with electrodes, col 4, In 54-63; Fig. 1; silver cloth electrode, col 9, In 36-51; Fig. 3a). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the above combination by the teachings of Gevins as claimed in order to provide an electrode material that can comfortably contact the forehead of the user while measuring synapse biopotentials.
As to Claim 14, Gevins further teaches wherein the first electrical sensor and the second electrical sensor comprise a silver fabric electrode (all the electrodes are constructed with silver cloth, col 9, In 36-51).

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Causevic et al. (US 2010/0041962) in view of Shahaf et al. (US 2012/0296569) and Fadem (US 2012/0071781), and further in view of Rubin et al. (US 2007/0249952)
As to claim 16, the above combination does not specifically teach that at least one of the electrical sensors further comprises padding positioned to contact the skin of the user. However, Rubin teaches a headband adapted to encircle the user’s head attached to a dry electrode incorporating a deformable padding between the headband and the dry electrode to press the dry electrode into contact with the head of the user ([0014]). As such, it would have been obvious to include padding on at least one of the electrodes to increase comfort of the user.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Causevic et al. (US 2010/0041962) in view of Shahaf et al. (US 2012/0296569) and Fadem (US 2012/0071781), and further in view of Machon et al. (US 2014/0257073).
As to Claim 17, the above combination does not specifically teach wherein the sensing bar comprises sockets for directly securing the first electrical sensor and the second electrical sensor, or for receiving a mounting element into which the first electrical sensor and the second electrical sensor are secured. However, Machon teaches a headset (headset 400, Fig. 4C) wherein a sensing bar (substrate 401, Fig. 4C; para [0044]) comprises sockets for a mounting element into which the first electrode and the second electrode are secured (see para [0065]: electrodes 406 & 410 are secured to mounting elements 430. Mounting elements 430 are retractable into the branching portions of array 400 - socket is defined as internal 
As to Claim 18, Machon further teaches wherein the mounting element is adjustable to permit control over the spacing between the first electrical sensor and the second electrical sensor (a user may adjust the relative spacing of electrodes on array 400 by moving electrodes 406 and 410 so that the bottom of tabs 422 rest above the subject's eyebrows, para [0065]).
As to Claim 19, the above combination not specifically teach wherein the first electrical sensor and the second electrical sensor are spaced 7 +|-1 cm apart from center to center. However, it is well known in the art that there are a wide range of measurements to space two electrodes. Further, as modified by Machon, the electrodes are capable of being spaced as desired. Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the above combination with routine experimentation to provide spacing between the first and second electrode as claimed in order to obtain appropriate and accurate synapse biopotential measurements.
As to Claim 20, the above combination does not specifically teach wherein the first electrical sensor and the second electrical sensor are spaced from 8 cm to 10 cm apart from center to center. However, it is well known in the art that there are a wide range of measurements to space two electrodes. Further, as modified by Machon, the electrodes are capable of being spaced as desired. Accordingly, it would have been obvious to one of ordinary .

Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive.
Applicant has argued that Fig. 9 provides support for the negative limitation of a “locator bar containing no sensors”. However, the entirety of the description for this figure consists of the following: “FIG. 9 is a picture of the rear view of an embodiment of the headset. Visible in the front portion are rectangular recesses for the placement of the electrical sensors.” As noted in the rejection above, the mere absence of a positive recitation is not basis for exclusion. There is nothing in the specification that describes a reason to exclude the relevant limitation or explicitly describes the lack of a particular feature. Moreover, there is nothing within the figure that show the presence of certain features which necessitates the absence of opposite features which would necessarily result in a locator bar containing no sensors. As such this rejection is maintained.
As to the prior art, the applicant has argued that the prior art does not teach a location bar as claimed. It is noted that the claim only requires the locator bar a) contain no sensors and b) is shaped and configured to rest upon the brow of the user and has a slight crease. As noted above, Causevic teaches structure which can be considered a locator bar, and is shaped and configured to rest upon the brow of the user. Fadem teaches a locator bar sans sensors. It is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joffe et al. teaches an EEG headset that doesn’t require the use of adhesive (US 2011/0015503) and teaches locator bars (Fig. 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        2/13/22